

115 HR 7389 IH: Federal Permitting Reform and Jobs Act
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7389IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. Marino introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the FAST Act to improve the Federal permitting process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Permitting Reform and Jobs Act. 2.Federal permitting improvement (a)Definitions (1)In generalSection 41001 of the FAST Act (42 U.S.C. 4370m) is amended—
 (A)in paragraph (4), by striking means and all that follows through the period at the end and inserting has the meaning given the term in section 1508.5 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the Federal Permitting Reform and Jobs Act).;
 (B)in paragraph (5), by striking Federal Infrastructure Permitting Improvement Steering Council and inserting Federal Permitting Improvement Steering Council; and (C)in paragraph (6)—
 (i)in subparagraph (A), in the matter preceding clause (i), by inserting projects after infrastructure; (ii)by striking subparagraph (B);
 (iii)by striking the paragraph designation and heading and all that follows through The term in subparagraph (A) in the matter preceding clause (i) and inserting the following:  (6)Covered projectThe term;
 (iv)in clause (i), by striking (i)(I) is subject to NEPA; and inserting the following:  (A) (i)is subject to NEPA;;
 (v)by redesignating clause (ii) as subparagraph (B) and indenting appropriately; (vi)in subparagraph (A) (as so redesignated), by redesignating subclauses (II) and (III) as clauses (ii) and (iii), respectively, and indenting appropriately; and
 (vii)in subparagraph (B) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately.
 (b)Permitting process improvementSection 41003 of the FAST Act (42 U.S.C. 4370m–2) is amended— (1)in subsection (a)(3)(A), in the matter preceding clause (i), by inserting and the Executive Director after as applicable,;
 (2)in subsection (b)(2)— (A)by striking 14 days each place it appears and inserting 14 business days; and
 (B)in subparagraph (A)(ii), by inserting completed before notice; (3)in subsection (c)—
 (A)in paragraph (1)(B), by adding at the end the following:  (v)A checklist—
 (I)to help project sponsors identify potential natural, cultural, and historic resources in the area of the project; and
 (II)the purposes of which are— (aa)to identify agencies and organizations that can provide information about natural, cultural, and historic resources; and
 (bb)to develop the information needed to determine the range of alternatives. (vi)In the case of a tiered project review, a description of the relationship between any applicable programmatic analysis and the planned tiered environmental review.; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking As part of the coordination project plan and inserting the following:  (i)In generalIn accordance with clause (ii) and as part of the coordinated project plan; and
 (II)by adding at the end the following:  (ii)Goal (I)In generalThe permitting timetable established under clause (i) shall provide for the completion of the permitting process within 2 years.
 (II)ExceptionIf the facilitating agency or lead agency, as applicable, determines that the permitting process cannot be completed within 2 years, the coordinated project plan under paragraph (1) shall include—
 (aa)the specific reasons why the facilitating agency or lead agency, as applicable, anticipates that the permitting process will take longer than 2 years; and
 (bb)the specific efforts that the facilitating agency or lead agency, as applicable, each coordinating and participating agency, the project sponsor, and any State in which the project is located will take to reduce the time needed to complete the permitting process.; and
 (ii)in subparagraph (F)(ii)— (I)in the matter preceding subclause (I), by striking or is at significant risk of failing to conform with and inserting or reasonably believes the agency will fail to conform with a completion date 30 days before; and
 (II)in subclause (I), by striking significantly risking failing to conform and inserting reasonably believing the agency will fail to conform; (4)in subsection (d)—
 (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately; and
 (B)by striking the matter preceding subparagraph (A) (as so redesignated) and inserting the following:  (1)In generalThe facilitating or lead agency, as applicable, shall provide an expeditious process for potential or current project sponsors to confer with each potential and identified cooperating and participating agency involved.
 (2)Provision of informationNot later than 60 days after the date on which the potential or current project sponsor submits a request under this subsection, each agency that received such a request shall provide to the project sponsor information concerning—; and
 (5)by striking subsection (f) and inserting the following:  (f)Facilitation of environmental review and authorization process of additional projects (1)In generalIn the case of a project that is not a covered project, on the request of an individual described in section 41002(b)(2)(B) or the project sponsor, the Executive Director may work with the lead agency and any cooperating or participating agency to facilitate the environmental review and authorization process in accordance with this subsection, including by—
 (A)mediating and resolving disputes; (B)promoting early coordination among the agencies; and
 (C)taking such actions as may be established pursuant to paragraph (2). (2)Establishment of policiesThe Executive Director, in consultation with the Director of the Office of Management and Budget and the Chair of the Council on Environmental Quality, may establish policies and procedures as appropriate to carry out the facilitation under paragraph (1).
 (3)Cooperation requiredIf the Executive Director is facilitating the environmental review and authorization process under paragraph (1), the lead agency and any cooperating or participating agency shall cooperate with the Executive Director to the maximum extent practicable.
 (4)Savings provisionFacilitation of a project by the Executive Director under paragraph (1) shall not subject the project to any provisions under this title, other than as provided in this subsection..
 (c)Coordination of required reviewsSection 41005(b) of the FAST Act (42 U.S.C. 4370m–4(b)) is amended— (1)by striking (1) State environmental documents; supplemental documents.—;
 (2)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and indenting appropriately;
 (3)in paragraph (1) (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (4)in paragraph (2) (as so redesignated), by striking subparagraph (A) each place it appears and inserting paragraph (1); (5)in paragraph (3) (as so redesignated)—
 (A)in the matter preceding clause (i), by striking subparagraph (A) and inserting paragraph (1); and (B)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (6)in paragraph (4) (as so redesignated)— (A)in the matter preceding clause (i), by striking subparagraph (C) and inserting paragraph (3); and
 (B)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and
 (7)in paragraph (5) (as so redesignated)— (A)by striking subparagraph (A) and inserting paragraph (1); and
 (B)by striking subparagraph (C) and inserting paragraph (3). (d)Litigation, judicial review, and savings provisionSection 41007 of the FAST Act (42 U.S.C. 4370m–6) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (A)—
 (i)by striking the action and inserting the claim; and (ii)by striking of the final record of decision or approval or denial of a permit and inserting of notice of final agency action on the authorization; and
 (B)in subparagraph (B)(i), by striking the action and inserting the claim; and (2)in subsection (e), in the matter preceding paragraph (1), by striking this section and inserting this title.
 (e)Reports to CongressSection 41008(a)(2) of the FAST Act (42 U.S.C. 4370m–7(a)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking based on and all that follows through including and inserting , including;
 (2)in subparagraph (A), by striking those best practices and inserting the best practices described in section 41002(c)(2)(B); (3)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (C)agency compliance with sections 41003 through 41006..
 (f)Funding for governance, oversight, and processing of environmental reviews and permitsSection 41009 of the FAST Act (42 U.S.C. 4370m–8) is amended— (1)by striking subsection (a) and inserting the following:
					
 (a)In generalFor the purpose of carrying out this title, the Executive Director, in consultation with the heads of the agencies listed in section 41002(b)(2)(B) and with the guidance of the Director of the Office of Management and Budget, may, after public notice and opportunity for comment, issue regulations establishing a fee structure for sponsors of covered projects to reimburse the United States for reasonable costs incurred in conducting environmental reviews and authorizations for covered projects.;
 (2)in subsection (b), by striking and 41003 and inserting through 41008; and (3)in subsection (d)(3)—
 (A)by striking The Executive Director and inserting For the purpose of carrying out this title, the Executive Director; and (B)by inserting and other projects under this title before the period at the end.
 (g)SunsetSection 41013 of the FAST Act (42 U.S.C. 4370m–12) is repealed. (h)Repeal of certain exclusionsSection 11503(b) of the FAST Act (42 U.S.C. 4370m note; Public Law 114–94) is repealed.
 (i)Technical correctionSection 41002(b)(2)(A)(ii) of the FAST Act (42 U.S.C. 4370m–1(b)(2)(A)(ii)) is amended by striking councilmem-ber and inserting councilmember. 